Citation Nr: 0806156	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  02-14 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder ("PTSD"). 


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant & Appellant's Spouse


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2000 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Cleveland, Ohio in which the RO 
determined that new and material evidence sufficient to 
reopen the appellant's previously denied claim of entitlement 
to service connection for PTSD had not been received.  The 
appellant, who had active service from May 1967 to April 
1969, appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.  

The appellant testified at a hearing before the undersigned 
Veterans Law Judge in July 2003.  In an April 2004 decision, 
the Board reopened the appellant's claim of entitlement to 
service connection for PTSD on the basis of new and material 
evidence.  The Board then remanded the case for additional 
development.  Subsequent to the completion of this 
development, the case was returned to the Board for further 
review.  

In a March 2006 decision, the Board denied that appellant's 
claim of entitlement to service connection for PTSD.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (the "Court").  In 
June 2007, the Court vacated and remanded the Board's March 
2006 decision in light of a Joint Motion to Remand submitted 
by the parties. See June 2007 Joint Motion for Vacatur and 
Remand; June 2007 Court order.  As such, the appeal has been 
returned to the Board for compliance with the instructions 
set forth in the June 2007 Joint Motion to Remand.  

In light of the instructions set forth in the June 2007 Joint 
Motion to Remand, the Board REMANDS the appeal to the RO via 
the Appeals Management Center ("AMC") in Washington, DC.  
VA will notify the appellant if further action is required on 
his part.



REMAND

A review of the record with respect to the appellant's claim 
of entitlement to service connection for PTSD discloses a 
need for further development prior to final appellate review.  

In this regard, the Board observes that the appellant's claim 
of entitlement to service connection for PTSD was initially 
denied on the basis that while the evidence showed a current 
diagnosis of PTSD, it did not establish that this disorder 
was related to service and did not confirm the appellant's 
allegations of in-service combat. See July 1998 rating 
decision.  The appellant's denial of service connection was 
confirmed and continued by a rating decision dated in October 
1998.  At that time, the only additional records received 
consisted of service personnel records that also did not 
serve to confirm the appellant's allegations of combat or to 
verify any claimed stressors. See October 1998 rating 
decision.  The appellant did not appeal this decision.  
Rather, he essentially requested that his claim of 
entitlement to service connection for PTSD be reopened in May 
2000 when he submitted medical evidence in support of that 
claim.  As discussed above in the introduction section, the 
Board reopened the appellant's claim in its April 2004 
decision and remanded the claim for further development.    

In remanding the appellant's claim in April 2004, the Board 
requested that the RO attempt to verify several purported 
PTSD stressor events alleged by the appellant.  Specifically, 
the Board directed the RO to contact the United States Armed 
Services Center for Unit Records and Research (USASCRUR; now 
known as the U.S. Army and Joint Services Records Research 
Center (JSRRC)) and request official unit records and 
histories for the appellant's service unit (Company B, 9th 
Supply and Transport Battalion, 9th Infantry Division) during 
May, June and July 1968, to include any available Operational 
Reports-Lessons Learned.  The Board requested this 
development in light of the appellant's statements that he 
was traumatized in service by (1) the death of the first 
sergeant of the appellant's unit, (2) the accidental death of 
a fellow soldier and (3) experiencing frequent rocket and 
mortar attacks of the appellant's base (Bearcat) during the 
TET Counteroffensive in 1968. See April 2004 BVA decision, 
pgs. 12-15. 

The record on appeal indicates that the RO attempted to 
verify the appellant's alleged stressors through JSRRC in 
January 2005.  A JSRRC response dated in April 2005 reveals 
that JSRRC reviewed the U.S. Army database and the 1968 
Morning Reports submitted by the appellant's service unit and 
were unable to confirm the alleged stressor events.  However, 
in doing so, JSRRC appears to have focused its research on 
whether members of the appellant's unit were injured, wounded 
or killed during the mortar attacks alleged by the appellant 
rather than whether these attacks simply occurred.  JSRRC 
indicated that an additional search could be performed in 
terms of researching specific combat incidents, but that more 
specific information as to dates, types and locations would 
be needed from the appellant for such a search to be 
performed. See April 2005 JSRRC response.  After receiving 
the information from JSRRC, the RO denied the appellant's 
claim of entitlement to service connection for PTSD in a 
Supplemental Statement of the Case dated in October 2005.  
Thereafter, the RO referred the appeal to the Board, which 
issued its decision denying service connection for PTSD in 
March 2006.  

However, in a June 2007 Joint Motion to Remand, VA's General 
Counsel and the appellant argued that (among other things) 
the Board erred in issuing its March 2006 decision on the 
basis that the RO failed to comply with the Board's April 
2004 remand directives since it appeared that JSRRC made no 
determination as to whether the appellant's allegation of 
rocket and mortar attacks was verifiable. See June 2007 Joint 
Motion for Vacatur and Remand, p. 6.  As such, the parties 
requested that the case be remanded to the Board for 
compliance with the April 2004 BVA remand instructions in 
terms of attempting to verify the appellant's allegation of 
experiencing "frequent rocket and mortar attacks at Bearcat 
base." Id.; Stegall v. West, 11 Vet. App. 268 (1998) 
(holding "that a remand by this Court or the Board confers on 
the appellant or other claimant, as a matter of law, a right 
to compliance with the remand orders").  In its June 2007 
order, the Court granted the June 2007 Joint Motion to Remand 
and ordered that the Board comply with the instructions set 
forth therein.  Therefore, in compliance with the Court's 
June 2007 order, the Board remands this case to the RO for 
the purpose of completing the directives set forth in the 
remand portion of the Board's April 2004 decision. 
In remanding the appellant's claim, the Board acknowledges 
for the record that the parties also argued error to the 
Court that the Board failed to provide an adequate statement 
of reasons and bases for rejecting evidence "which tended to 
establish the occurrence of an alleged PTSD stressor." See 
June 2007 Joint Motion for Vacatur and Remand, p. 1.  
Specifically, the parties asserted that the Board did not 
adequately explain why it found a lack of credible supporting 
evidence verifying the appellant's allegations that he was 
essentially traumatized during an incident in which his face 
was injured by his rifle while returning enemy fire.  The 
parties contended that the Board's March 2006 decision failed 
to adequately explain why (1) service medical records 
documenting an injury to the appellant's right eye and (2) 
the fact that the appellant has been service-connected for a 
scar of the right eye were insufficient to corroborate the 
alleged stressor event. Id., pgs. 3, 5-6.  The Court vacated 
and remanded the appellant's appeal on this basis, in 
addition to the Stegall violation discussed above.  

The Board has reevaluated the appellant's claim in terms of 
whether the evidence discussed above is sufficient upon which 
to corroborate the alleged stressor event and grant service 
connection.  However, although it is true that the 
appellant's service medical records document that he 
sustained three small lacerations to the right side of his 
face in April 1969, they do not set forth the circumstances 
or the context of how this injury occurred. See service 
medical records.  In discussing this injury several months 
later, the appellant reported that it occurred when the 
vehicle he was riding in struck a rut in the road while he 
was getting ready to fire his weapon. See August 1968 VA 
examination report.  The appellant did not report the reason 
why he was firing his weapon or what he was firing upon. Id.  
He specifically did not indicate that he was receiving and/or 
returning enemy fire at that time or that the vehicle he was 
riding in lurched due to the fact that it was under attack. 
Id.  Lastly, while the appellant was granted service for a 
scar below his right eye in an October 1969 rating decision, 
the Board observes that neither the rating decision nor the 
documents upon which it was based indicate that the 
appellant's facial injury occurred during an incident in 
which he was under enemy fire.  Rather, it appears that 
service connection for this injury was granted because the 
evidence revealed that the appellant entered service without 
any scars of the face and exited service with a scar.  As 
such, the Board is not confident based upon the present 
record that the appellant's enemy fire incident has been 
corroborated.  However, if the appellant is able to provide 
more specific information that can be used to corroborate the 
alleged April 1969 enemy fire incident, the RO should attempt 
to corroborate this alleged stressor through all appropriate 
sources.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 
5107, and in compliance Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

2.  As requested previously in the 
Board's April 2004 remand decision, the 
RO should contact the U.S. Army and 
Joint Services Records Research Center 
("JSRRC") and request that JSRRC 
provide official unit records and 
histories for the appellant's service 
unit (Company B, 9th Supply and 
Transport Battalion, 9th Infantry 
Division) during May, June and July 
1968, to include any available 
Operational Reports-Lessons Learned.  
The RO should specifically request that 
JSRRC attempt to verify the appellant's 
allegation of experiencing "frequent 
rocket and mortar attacks at Bearcat 
base."  Any documents obtained should 
be associated with the appellant's 
claims folder. 

3.  The RO should contact the appellant 
in order to obtain additional 
information that will permit the RO to 
verify the appellant's alleged stressor 
involving returning enemy fire and 
injuring his eye in April 1969.  If the 
appellant provides the requested 
information, the RO should attempt to 
corroborate this alleged stressor 
through all appropriate sources.  

4.  The RO should also complete any 
development deemed necessary should the 
appellant provide additional information 
that can be used to verify any of his 
other alleged PTSD stressor events.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his attorney should be furnished a 
Supplemental Statement of the Case and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development; and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999).  No action is required of the appellant 
unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



